Appeal by a claimant appellant from a decision of the Workmen’s Compensation Board disallowing the claim on the ground that no industrial accident was shown. Claimant was employed as a field representative by the employer whose business was licensing the usage of copyright music by radio and television broadcasting stations. During the years of his employment he travelled far and wide and attended meetings in many sections of the country. On the night of June 21, 1954 he attended a business meeting in Colorado Springs, Colorado, and there sustained a heart attack which disabled him for some time. The proof would indicate that he experienced symptoms of heart trouble before notably in February, 1954 and also in April of the same year. This claim follows very close the pattern of facts in the case of Matter of Lesnick v. National Carloading Corp. (285 App. Div. 649, 651, affd. 309 N. Y. 958). There the claimant was a business executive with long hours at his duties, and who suffered a heart attack while attending a horse race. This court rejected the finding of accident by the Workmen’s Compensation Board and stated, through Bergan, J. “The illness shown in this record is not accidental because no eventful happening can be demonstrated to have caused it; and its only connection with the work is a gradual physical deterioration over a period of time.” The medical testimony on the issue of causal relation in the present claim was conflicting, and in view of this conflict and the case cited it was well within the competence of the board to find that no accident occurred arising out of and in the course of claimant’s employment. Decision unanimously affirmed, without costs. Present — Foster, P. J., Bergan, Gibson, Herlihy and Reynolds, JJ.